DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: --Methods of Bonding the Strip-Shaped Under Bump Metallization structures--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show placing the first UBM structures over the second UBM structures, wherein a first end of each of the first UBM structures is aligned with a first end of a respective second UBM structure, and wherein a second end of each of the first UBM structures is offset from a second end of a respective second UBM structure; and performing a reflow process to flow the solder material toward the second end of each of the respective second UBM structures (claim 1); wherein ends of the first UBM 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892